        EXHIBIT A




Case 2:18-cv-02034-LA Filed 12/28/18 Page 1 of 15 Document 1-1
                                            MANAGEMENT LIABILITY SOLUTIONS                                                                                  MANAGEMENT LIABILITY SOLUTIONS
NOTICE:
THIS IS A CLAIMS MADE POLICY AND, SUBJECT TO ITS PROVISIONS, APPLIES ONLY TO ANY
CLAIM FIRST MADE AGAINST THE INSURED DURING THE POLICY PERIOD. CLAIMS MUST BE
REPORTED TO THE COMPANY IN ACCORDANCE WITH SECTION VI. DEFENSE COSTS ARE
                                                                                                                   Item 7    Retentions:
WITHIN THE LIMIT OF LIABILITY. PLEASE REVIEW THE POLICY CAREFULLY AND DISCUSS THE
                                                                                                                             a.   Retention applicable to Insuring Agreement 1: Each Claim - 10
COVERAGE WITH YOUR INSURANCE AGENT OR BROKER.
                                                                                                                             b.   Retention applicable to Insuring Agreement 2 and 3: -
Terms in bold face type have the special meaning. See the definitions sections of this Policy.                                            • Each Political Action Claim - $.5P..QOO
                                                                                                                                          • Each Claim against Joy Global Foundation and it's Insured Persons - $fill..QQO
                 NAMED INSURED AND ADDRESS                                                          PRODUCER
                                                                                                                                          • Each Claim not described above - fil.fillO..OQQ
Item 1.        Joy Global Inc.                                                      MARSH USA INC
               100 East Wisconsin Avenue                                            Jessica Levins                 Item 8.   Prior or Pending Date: QlL12/2Q01
               Milwaukee, WI 53202                                                  540 W MADISON, STE. 1200
                                                                                    CHICAGO, IL 060661
Attn:          Sean Maier                                                                                          Item 9.   Endorsements fonming a part of this Policy at issuance:
                      CUSTOMER NUMBER                                                                 INSURER
                                                                                                                    GSL-7132-XX         06/2010          Trade And Economic Sanctions Endorsement
                                 203192                                             Columbia Casualty Company
                                                                                                                    CNA-74300-XX        06/2014          Service of Suit
                        -POLICY NUMBER                                              CNA Plaza
                                                                                                                    CNA-87129-XX        0912016          JOY GLOBAL INC. RUN OFF PERIOD ENDORSEMENT
                                287049801                                           Chicaoo, Illinois 60685-0001    GSL-3842-XX         01/2008          Coverage And Cap On Losses From Certified Acts of Terrorism

Item 2.   Policy Period: 7131/2016 to 7131/2017
                                                                                                                   These Declarations, along with the completed and signed Application, the Policy, and any written
          12:01 a.m. local time at the address stated in Item 1.                                                   endorsements attached shall constitute the contract between the Insureds and the Insurer."
Item 3.   Policy Premium $ ~
                                                                                                                   Authorized Representative:


Item 4.   Notices to Insurer:
                Claims:                                                              All other notices:
                CNA- Claims Reporting                                                CNA Specialty Lines
                P. 0. Box 8317                                                       333 S. Wabash Ave, 40S        By:
                Chicago, IL 60680-8317                                               Chicago, IL 60604
                Email Address:   SoecialtvNewL oss@cna com
                Fax Number: 866-773-7504                                             Attn: David S. Lim            Date:     10/31/2016

Item 5.   Extended Reporting Period:
          a.      Period: 1 Year at 150%
                            3 Years at 175%
                            6 Years at 200%
          b.      Premium: l.5Q% of Policy Premium

Item 6.   Limrr of Liabilrry (Inclusive of Defense Costs):
          a.     $10 000 000 aggregate limit of liability
          b.     ~ aggregate sub-limrr of liability applicable to Insuring Agreement 4.
          c.     $250 000 Corporate Homicide Investigative Costs Sublimit




GSL41379XX (Ed.08-2016)                                                                                            GSL41379XX (Ed.08-2016)
Page J                                                                                                             Page 2

                                                   i"; CNA All Rights Rt!SL'f\'cd                                                                                    <' CNA   /di Rights R=rn~..l




                                                                                                                                                                                                           EXHIBIT
                                                           Case 2:18-cv-02034-LA Filed 12/28/18 Page 2 of 15 Document 1-1
                                                                                                                                                                                                                    A
                                                                                             JOY GLOBAL INC.                                                                                                                JOY GLOBAL INC.
                                                                              MANAGEMENT LIABILITY SOLUTIONS                                                                                                 MANAGEMENT LIABILITY SOLUTIONS


                                                                                                                           11 •.   DEFINl:rfONS
THIS POLICY APPLIES ONLY TO ANY CLAIM FIRST MADE AGAINST THE INSURED DURING THE POLICY
PERIOD. CLAIMS MUST BE REPORTED TO THE COMPANY IN ACCORDANCE WITH SECTION VI. DEFENSE                                              Application means all signed applications, any attachments to such applications, other written materials
COSTS ARE WITHIN THE LIMITS OF LIABILITY.                                                                                          submitted therewith or incorporated therein, and any other documents submitted in connection with the
                                                                                                                                   underwriting of this Policy by the Insurer. Application also means any Securities and Exchange Commission
PLEASE REVIEW THE POLICY CAREFULLY AND DISCUSS THE COVERAGE WITH YOUR INSURANCE AGENT                                              filings filed by the Insured Entity within the twelve month period immediately prior to the inception of this Policy.
OR BROKER.
                                                                                                                                   Books and Records Costs means reasonable costs and expenses incurred by the Insured Entity in connection
Terms in bold face type have special meaning. See the definitions sections of this Policy.                                         with all Books and Records Demands, but does not include salaries, wages, fees, overhead or benefit expenses
                                                                                                                                   associated with the directors, officers or employees of the Insured Entity.
The Insurer and the Insureds agree as follows, in consideration of the payment of the premium and in reliance upon alt
statements made in the Application furnished to the Insurer designated in the Declarations, a stock insurance                      Books and Records Demand means a written demand by or on behalf of any shareholder of the Insured Entity
corporation, hereafter called the "Insurer."                                                                                       to inspect the books and records of such Insured Entity pursuant to Section 220 of the Delaware General
                                                                                                                                   Corporation Law or any similar statute in any other jurisdiction.
I.      INSURING AGREEMENTS
                                                                                                                                   Claim means:
        1.      Management Liability (Individual)
                                                                                                                                   1.      any written demand for monetary damages or non-monetary relief (including a request to toll the statute of
               The Insurer shall pay on behalf of the Insured Persons that Loss resulting from any Claim first made                        limitations or for injunctive or declaratory relief) which Claim shall be deemed first made upon the
               against them during the Policy Period or the Extended Reporting Period, if applicable, for a Wrongful                       lnsured's receipt of notice of such demand;
               Act, except and to the extent that the Insured Entity has indemnified them for such Loss.
                                                                                                                                   2.      any civil, criminal, administrative or regulatory proceeding (other than an investigation) or arbitration,
        2.      Management Liability (Reimbursement)                                                                                       mediation or any alternative dispute resolution proceeding, which Claim shall be deemed first made upon
                                                                                                                                           the date of service upon or other receipt by an Insured of a complaint or similar pleading in any such
               The Insurer shall pay on behalf of the Insured Entity that Loss for which the Insured Entity has                            proceeding, or on the date of the return of an indictment, information or similar document against an
               indemnified the Insured Persons and which results from any Claim first made against the Insured                             Insured in any such criminal proceeding;
               Persons during the Policy Period or the Extended Reporting Period, if applicable, for a Wrongful Act.
                                                                                                                                   3.      any civil, criminal, administrative or regulatory investigation of an Insured Person, which Claim shall be
        3.      Insured Entity Securities Liability                                                                                        deemed first made upon such Insured Person being identified by name in an order of investigation,
                                                                                                                                           subpoena, Wells Notice or target letter (within the meaning of Title 9, §11.151 of the United States
               The Insurer shall pay on behaif of the Insured Entity that Loss resulting from any Securities Claim first                   Attorney's Manual), as someone against whom a civil, criminal, administrative or regulatory proceeding
               made against the Insured Entity during the Policy Period or Extended Reporting Period, if applicable, for                  may be brought;
               a Wrongful Act.
                                                                                                                                   4.      solely with respect to Insuring Agreement 4., any Shareholder Derivative Demand, or Books and
        4.     Shareholder Derivative Demand Investigation Costs and Books and Records Costs                                               Records Demand·,

               The Insurer shall pay on behaif of the Insured Entity: (i) all Shareholder Derivative Demand                        5.      any Extradition, which Extradition shall be deemed first made:
               Investigation Costs resulting from any Shareholder Derivative Demand first made during the Policy
               Period or the Extended Reporting Period, if applicable, for a Wrongful Act, and (ii) all Books and                          a.       upon receipt of an official request for or order of Extradition of an Insured Person;
               Records Costs resulting from a Books and Records Demand first made during the Policy Period or the
               Extended Reporting Period, if applicable.                                                                                   b.       upon the execution of a warrant for the arrest of an Insured Person where such execution is an
                                                                                                                                                    element of Extradition, or,
        5.     Corporate Manslaughter Defense Costs
                                                                                                                                   6.      any arrest and detainment or incarceration for more than 24 hours of an Insured Person by any law
               The Insurer shall pay Corporate Manslaughter Act Defense Costs on behalf of an Insured Person                               enforcement authority in a Foreign Jurisdiction;
               resulting from any Claim first made against the Insured Entity during the Policy Period or the Extended
               Reporting Period, if applicable, for any Corporate Manslaughter Wrongful Act. Payment of any such                   alleging a Wrongful Act, including any appeal therefrom.
               Corporate Manslaughter Defense Costs are included within and erode the applicable Insuring
               Agreement 1.1 or Insuring Agreement 1.2 Limrts of Liability.                                                        Claim shall also include an Inquiry, provided that an Inquiry shall only be deemed a Claim if the Insureds, in
                                                                                                                                   their sole option, give notice of such Inquiry to the Insurer. A Claim that is an Inquiry shall be deemed first made
                                                                                                                                   when it is first given to the Insurer, but coverage for Loss resulting from such Inquiry shall apply only to Loss

 GS...36982XX (08-16)
 ~e1                                                                                                                       GS...36982XX (08-16)
                                                                                                                           ~e2
                                                ©CNA All Rights Resaved.


                                                                                                                                                                             ©CNA All R1ghls Reaved




                                                                Case 2:18-cv-02034-LA Filed 12/28/18 Page 3 of 15 Document 1-1
                                                                                              JOY GLOBAL INC.                                                                                                                  JOY GLOBAL INC.
                                                                               MANAGEMENT LIABILITY SOLUTIONS                                                                                                   MANAGEMENT LIABILITY SOLUTIONS

      incurred after the Insurer first receives notice of such Inquiry. An Inquiry shall not require an actual or alleged          3.      in-house general counsel, risk manager, corporate comptroller, chief information security officer, investor
      Wrongful Act by the Insured Person in order to constrtute a Claim.                                                                   relations director, corporate communications director and human resources director (or equivalent
                                                                                                                                           position} of the Named Insured; or
       Clean Up Costs means any expenses, including but not limited to legal and professional tees, incurred in testing            4.      natural person shadow director, de facto director or prospective director so long as the Insured Entity has
       for, monitoring, cleaning up, removing, containing, treating, neutralizing, detox~ying or assessing lhe effects of                  agreed to indemnify such director to the same extent it indemnifies duly elected or appointed directors and
       Pollutants.                                                                                                                         officers.

      Common Law Country means any country in which governing principles of law are derived from judicial                          Solely with respect to a Political Action Wrongful Act. Executive means any person listed in 1. 2. 3. above,
      decisions as in the Anglo-Saxon tradrtion. Such countries include, but are not limited to, the United States of              serving on a Political Action Committee.
      America, Canada, Un"ited Kingdom, Republic of Ireland, Austraria and New Zealand. and any state, territory.
      possession or political subdivision thereof.                                                                                 Extradition means a process by which one country surrenders or is requested to surrender an Insured Person to
                                                                                                                                   another country for prosecution, incarceration or to answer any criminal accusation where an Insured Person is
       Corporate Manslaughter Act Defense Costs means reasonable amounts incurred by an Insured Person that                        the subject of:
       result from the investigation, adjustment, defense or appeal of a Claim against an Insured Entity for violation of
       the United Kingdom Corporate Manslaughter and Corporate Homicide Act of 2007 or any similar statute or law in               1.      an official request for an order of Extradition; or
       any jurisdiction.
                                                                                                                                   2.      a warrant for arrest where such warrant is an element of Extradition.
       Corporate Manslaughter Wrongful Act means any error, misstatement, misleading statement, act, omission,
       neglect or breach of duty committed or attempted by the Insured Entity that is an actual or alleged violation of            Extradition Costs means reasonable fees, costs and expenses incurred in connection with a Claim against an
       the United Kingdom Corporate Manslaughter and Corporate Homicide Act of 2007 or any similar statute or law in
                                                                                                                                   Insured Person that are consented to by the Insurer (such consent not to be unreasonably withheld or delayed)
       any jurisdiction.                                                                                                           to challenge, resist or defend against any request for or order of Extradition, or any appeal of any order of
       Defense Costs means reasonable fees, costs, expenses and SOX 304/Dodd-Frank 954 Costs. consented to by                      Extradition.
       the Insurer (such consent not to be unreasonably withheld or delayed} and incurred by the Insureds in the
       investigation, adjustment, defense or appeal of any covered Claim or incurred at the Insurer's request to assist            Financial Insolvency means, with respect to the Insured Entity:
       the Insurer in investigating any covered Claim, and includes (i) premium for appeal bonds, attachment bonds or
       similar bonds arising out of a covered judgment, and (ii} such fees, costs and expenses incurred by the Insured              1.     the appointment of a receiver, conservator, liquidator, trustee, rehabilitator or similar official to take control
       Entity in seeking a dismissal of a Shareholder Derivative Suit. The Insurer has no obligation to provide such                       of, supervise, manage or liquidate such Insured Entity; or such Insured Entity becoming a debtor in
       bonds. Defense Costs shall not include salaries, wages, fees, overhead or benefit expenses associated with the                      possession; and
       directors, officers, and employees of the Insured Entity or any Inquiry Costs, Shareholder Derivative Demand                2.      the inability of such Insured Entity financially or under applicable law to advance Defense Costs or
       Investigation Costs or Books and Records Costs. Solely with respect to Insuring Agreement I. 5. Defense                             indemnify the Insured Persons for Loss.
       Costs also includes any Corporate Manslaughter Act Defense Costs.
                                                                                                                                    Foreign Jurisdiction means any jurisdiction, other than the United States or any of its territories or possessions.
       Solely with respect to an Extradition, Defense Costs shall include Extradition Costs.
                                                                                                                                   Foreign Policy means the standard executive managerial liability policy (including all mandatory endorsements, if
       Domestic Partner means any person qualifying as such under any federal, state or local laws or under the                    any} approved by the Insurer or any of its affiliates to be sold wrthin a Foreign Jurisdiction that provides
       employee benefit plans or other formal programs established by the Insured Entity.                                          coverage substantially similar to the coverage afforded under this Policy. ~ more than one such policy exists, then
                                                                                                                                   "Foreign Policy" means the standard basic policy form most recently offered for sale for comparable risks by the
       Employee means any past, present or future full-time, part-time, seasonal or temporary employee of the Insured              Insurer or any of its affiliates in that Foreign Jurisdiction. The term "Foreign Policy' shall not include any
       Entity. Employee does not include any Executive.                                                                            partnership, pension trust or professional liability coverage.

       ERISA or any Similar Act means the Employee Retirement Income Security Act of 1974, as amended, or any                      Inadequate Consideration Claim means that part of any Claim alleging that the price or consideration paid or
       similar common or statutory law of the United States, Canada or their states, territories or provinces or any other         proposed to be paid for the acquisition or completion of the acquisition of all or substantially all the ownership
       jurisdiction anywhere in the world.                                                                                         interest in or assets of an entity is inadequate.

       Employment Practices Claim means a Claim alleging any Wrongful Employment Practice.                                         Inquiry means any:

       Executive means any past, present or future:                                                                                 1.     request for an Insured Person to appear at a meeting, hearing or interview, to produce documents, or, to
                                                                                                                                           be deposed, regarding either the business of an Insured Entity or such Insured Person's insured
       1.      duly elected or appointed director. officer, trustee or governor, of a corporation, or a Manager of a joint                 capacities if such request is:
               venture, limned liability company or partnership;
       2.      official in an Insured Entity organized and operated in a Foreign Jurisdiction who is holding a position                     a       made by any Regulatory Authority; or
               that is equivalent to an executive position listed in 1.;


GS... 36982X X (00.16)                                                                                                       GS...36982XX (OB-16)
~e3                                                                                                                          ~e4


                                                ©CNA All Rights Re:;ervs:1                                                                                                    ©CNA AH Righls Reserved




                                                                 Case 2:18-cv-02034-LA Filed 12/28/18 Page 4 of 15 Document 1-1
                                                                                              JOY GLOBAL INC.                                                                                                              JOY GLOBAL INC.
                                                                               MANAGEMENT LIABILITY SOLUTIONS                                                                                               MANAGEMENT LIABILITY SOLUTIONS

              b.      made by or on behalf of an Insured Entity, by its board of directors (or the equivalent                      Enforceability of subparagraphs 1. 2. and 3 above. shall be governed by such applicable law that most favors
                      management body) or any committee of the board of directors (or the equivalent management                    coverage for Loss.
                      body) as part of its Shareholder Derivative Demand Investigation or in connection with an
                      investigation by a Regulatory Authority concerning the business of that Insured Entity or that               However, Loss (other than Defense Costs) shall not include:
                      Insured Person's insured capacities; or
                                                                                                                                          fines or penalties imposed by law other than fines or penalties assessed against any Insured Person:
      2.     arrest or involuntary confinement of an Executive of an Insured Entity by or on behalf of any Regulatory
             Authority, if such arrest or confinement is not otherwise included within the definition of Claim above and                  a.       pursuant to the Foreign Corrupt Practices Act, 15 U.S.C. Sec. 78dd-2(g)(2)(8);
             is in connection with the business of any Insured Entity or is in such Executive's capacity as such.                         b.       by the Securities and Exchange Commission, the Department of Justice, the Department of the
                                                                                                                                                   Treasury or any comparable state regulatory authority for unintentional violations of law; or,
      However, Inquiry shall not include any routine or regularly scheduled regulatory or internal supervision,                           c.       as described in Section 308 of the Sarbanes-Oxley Act of 2002.
      inspection, compliance, review, examination, production or audit, including any request for mandatory information
      from a regulated entity, conducted in an Insured Entity's or Regulatory Authority's normal review or                                Provided the enforceability of coverage for such fines and penalties shall be governed by such applicable
      compliance process.                                                                                                                 law that most favors coverage for such fines and penalties;

      Inquiry Costs means the reasonable fees, costs and expenses consented to by the Insurer (such consent not to                 ii.     taxes imposed by law other than taxes:
      be unreasonably withheld or delayed) and incurred by an Insured Person solely in connection with their
      preparation for and response to an Inquiry. Inquiry Costs include the costs of complying with any formal or                         a.       owed by the Insured Entity and assessed against any Insured Person due to insolvency of the
      informal discovery or other request seeking documents, records or electronic information solely to the extent that                           Insured Entity; and,
      they are in the possession or control of the Insured Person.                                                                        b.       solely with respect to Insuring Agreement I. 1., imposed upon an Insured Person solely by
                                                                                                                                                   reason of the Insurer's payment of Loss incurred by such Insured Person;
      Insured means the Insured Person and Insured Entity.
                                                                                                                                          Provided that the enforceability of coverage for such taxes described in a. and b. above shall be governed
      Insured Entity means the Named Insured and any Subsidiary including any such entity as a debtor in                                  by such applicable law that most favors coverage for such taxes;
      possession under United States bankruptcy law or an equivalent status under the law of any other country. With
      respect to a Political Action Wrongful Act, Insured Entity also means a Political Action Committee.                          iii.   matters which may be deemed uninsurable under the law pursuant to which this Policy shall be construed;
                                                                                                                                          provided, however, that this Policy shall be governed by such applicable law that most favors insurability.
      Insured Person means any:                                                                                                           The Insurer shall not assert that Sox 304/Dodd-Frank 954 Costs or the portion of any settlement or
                                                                                                                                          Defense Costs in a Securities Claim which relates to any alleged violations of Section 11, 12 or 15 of
      1.      Executive of an Insured Entity;                                                                                             the Securities Act of 1933, as amended, constitutes uninsurable loss;
      2       Employee of an Insured Entity; or
      3.      Outside Entity Executive.                                                                                            iv.    any amount for which an Insured Person is absolved from payment by reason of any cOvenant,
                                                                                                                                          agreement or court order;
      Interrelated Wrongful Acts means any Wrongful Acts which are logically or causally connected by reason of
      any common fact, circumstance, situation, transaction or event.                                                              V.     any amount attributable to the cost of any non-monetary relief, including without limitation any costs
                                                                                                                                          associated with compliance with any injunctive relief of any kind or nature;
      Loss means those amounts that the Insured Persons (or the Insured Entity with respect to Insuring
      Agreements 3., 4. and 5.) are legally liable to pay as awards, settlements or judgments (including any award of              vi.    any amount of any judgment or settlement of any Inadequate Consideration Claim other than Defense
      pre-judgment and post-judgment interest on a covered judgment) and Defense Costs, Inquiry Costs,                                    Costs and other than as set forth in paragraph 3. above;
      Shareholder Derivative Demand Investigation Costs and Books and Records Costs. Notwithstanding
      anything to the contrary in this definition below, Loss shall include (subject ai'Nays to this Policy's other terms,         vii.   Clean-Up Costs.
      conditions and limitations):
                                                                                                                                   Manager means any natural person manager, member of the Board of Managers, management committee
      1.      punitive and exemplary damages and the multiple portion of any multiplied award;                                     member, general partner or equivalent executive of an Insured Entity that is a limited liability company, joint
                                                                                                                                   venture or partnersh'1p.
      2.      awards, settlements or judgments for which an Insured is liable pursuant to Section 11, 12 or 15 of the
              Securities Act of 1933, as amended; or                                                                               Management Control means:

      3.      awards, settlements or judgments in connection with an Inadequate Consideration Claim for which an                   1.      owning interests representing more than 50% of the voting, appointment or designation power for the
              Insured Person is liable pursuant to Section I, INSURING AGREEMENTS, paragraph 1, Management                                 selection of a majority of the directors, trustees, or Managers of an entity; or
              Liability (Individual).                                                                                              2.      having the right, pursuant to written contract or the by-laws, charter, operating agreement or similar
                                                                                                                                           documents of an entity, to elect, appoint or designate a majority of the directors, trustees, or Managers of
                                                                                                                                           an entity.

GS..36982XX (08-16)                                                                                                          GS..36982XX (08-16)
Page 5                                                                                                                       Page6


                                               ©CNA All Rights Reserved                                                                                                     ©CNA All Rights Reserved




                                                               Case 2:18-cv-02034-LA Filed 12/28/18 Page 5 of 15 Document 1-1
                                                                                                   JOY GLOBAL INC.                                                                                                                 JOY GLOBAL INC.
                                                                                    MANAGEMENT LIABILITY SOLUTIONS                                                                                                  MANAGEMENT LIABILITY SOLUTIONS

                                                                                                                                         1.     alleging, arising out of, based upon or attributable to the purchase or sale or offer or solicitation of an offer
          Named Executive Officer means the chief executive officer and the chief financial officer of the Named Insured.                       to purchase or sell any securities of.an Insured Entity; or

          Named Insured means the company named in Item 1 of the Declarations. including such company as a debtor in                     2.     brought by or on beha~ of one or more security holders of an Insured Entity in their capacity as such;
          possession under United States bankruptcy law or an equivalent status under the law of any other country.
                                                                                                                                         provided that a Securities Claim includes an administrative or regulatory proceeding (other than an investigation)
          Non-Indemnified Loss means Loss which an Insured Entity fails or refuses to indemnify an Insured Person,                       against an Insured Entity only i and only during the time that such proceeding is also commenced and
          including but not limited to any such failure or refusal to indemnify:                                                         continuously maintained against an Insured Person;

          a.     because of the Financial Insolvency of the Insured Entity; or                                                           Shareholder Derivative Demand means any written demand by one or more securities holders of the Insured
          b.     because the Insured Entity is not permitted to indemnify pursuant to law or contract or the charter,                    Entity upon the board of directors (or equivalent management body) of such Insured Entity to bring a civil
                 bylaws, operating agreement or similar documents of an Insured Entity.                                                  proceeding on beha~ of the Insured Entity in a court of law against any Insured Person for a Wrongful Act.

          Not-For-Profit Outside Entity means any entity, other than an Insured Entity, exempt from federal income                       Shareholder Derivative Demand Investigation means, after receipt by an Insured of a Shareholder Derivative
          taxation.                                                                                                                      Suit or a Shareholder Derivative Demand, any investigation conducted by the Insured Entity, or on beha~ of
                                                                                                                                         the Insured Entity by its board of directors (or the equivalent management body) or any commrttee of the board
          Outside Entity means any Not-For-Profit Outside Entity or any for-profit entity, other than an Insured Entity,                 of directors (or equivalent management body), as to how the Insured Entity should respond.
          whose securities are not publicly owned or traded.
                                                                                                                                         Shareholder Derivative Demand Investigation Costs mean reasonable fees, costs and expenses incurred by
          Outside Entity Executive means an Executive of an Insured Entity who is or was acting as an Executive in                       the Insured Entity or by the board of directors (or equivalent management body) or any committee of the board of
          any Outside Entity, provided and so long as such service is part of the Executive's regularly assigned duties                  directors (or equivalent management body), of such Insured Entity in connection wrth all Shareholder Derivative
          with the Insured Entity or is at the request, consent or direction of the Insured Entity.                                      Demand Investigations, but in no event shall Shareholder Derivative Demand Investigation Costs include
                                                                                                                                         any costs, fees, or expenses incurred in a Securities Claim. Shareholder Derivative Demand Investigation
          Policy Period means the period from the effective date of this Policy to the Policy expiration date stated in Item 2           Costs do not include salaries, wages, fees, overhead or benefit expenses associated with the directors, officers,
          of the Declarations, or its earlier cancellation date.                                                                         and employees of the Insured Entity.

          Political Action Committee means Joy Global Inc. Political Action Committee.                                                   Shareholder Derivative Suit means a lawsuit purportedly brought derivatively on beha[ of an Insured Entity by
                                                                                                                                         a securities holder of such Insured Entity against an Insured Person.
          Political Action Claim is a Claim based upon or arising out of a Political Action Wrongful Act.
                                                                                                                                         SOX 304/Dodd-Frank 954 Costs means the reasonable fees, costs and expenses consented to by the Insurer
          Political Action Wrongful Act means any actual or alleged violation of the responsibilities, obligations or duties             (including the premium or origination fee for a loan or bond) and incurred by an Executive to investigate or
          imposed by the Federal Election Campaign Act of 1971, Chapters 95 and 96 of the Internal Revenue Code of                       defend any Claim pursuant to, or to facilitate the return of amounts required to be repaid by such Executive
          1954, including amendments thereto, or any similar Federal, state or local statutory law, by the Political Action              pursuant to, Section 304(a) of the Sarbanes-Oxley Act of 2002 or Section 954 of the Dodd-Frank Act of 2010 or
          Committee or by an Executive of the Political Action Committee in his or her capacity as such, or claimed                      any rules, regulations or policies pursuant to such sections. SOX 304/Dodd Frank 954 Costs do not include the
          against such Executive solely by reason of his or her status as such.                                                          payment, return, reimbursement, disgorgement or restitution of any such amounts requested or required to be
                                                                                                                                         repaid by such Executive pursuant to, Section 304(a) of the Sarbanes-Oxley Act or Section 954 of the Dodd-
          Pollutants means any substance exhibiting hazardous characteristics as is or may be defined or identified on any               Frank Act.
          list of hazardous substances issued by the United States Environmental Protection Agency or any state, local or
          foreign counterpart. Pollutants also means, without limitation, any solid, liquid, gaseous or thermal irritant or              Subsidiary means:
          contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals or waste (including materials to be                1.    any entity (including a partnership) in which the Named Insured has Management Control directly or
          recycled, reconditioned or reclaimed), as well as any air emission, odor, waste water, oil or oil products, infectious               indirectly through one or more other Subsidiaries:
          or medical waste, asbestos, or asbestos products or any noise.
                                                                                                                                                 a.      on or before the effective date of this Policy; or
          Regulatory Authority means:                                                                                                            b       after the effective date of this Policy by reason of being created or acquired by the Insured
                                                                                                                                                         Entity after such date, if and to the extent coverage with respect to the entity is afforded pursuant
          1.      any federal, state, local or foreign law enforcement authority or other governmental investigation authorrty                           to Section XV.1; or
                  (including, but not limrted to, the U.S. Department of Justice, the U.S. Securities and Exchange                       2.      any not-for-profit entrty under section 501(c) of the Internal Revenue Code of 1986 (as amended)
                  Commission and any attorney general), or                                                                                       sponsored exclusively by the Insured Entity.
          2.      the enforcement unit of any securities or commodities exchange or other self-regulatory organization.
                                                                                                                                         Subsidiary shall also include Joy Global Foundation, Inc.

          Securities Claim means a Claim made against any Insured:                                                                       Takeover means:



GS..36982XX (OS-16)                                                                                                                GS..36982XX (08-16)
Pa;ie 7                                                                                                                            Pa;ie 8

                                                    ©CNA All Rights ResEn'OO                                                                                                       ©CNA All Rights Reserved




                                                                   Case 2:18-cv-02034-LA Filed 12/28/18 Page 6 of 15 Document 1-1
                                                                                               JOY GLOBAL INC.                                                                                                                JOY GLOBAL INC.
                                                                                MANAGEMENT LIABILITY SOLUTIONS                                                                                                 MANAGEMENT LIABILITY SOLUTIONS

      1.     the acquisition by another entity or person, or group of entities or persons acting in concert, of:                    12.     wnh respect to any of the foregoing items (1) through (10) of th·,s definition: negligent hiring, retention,
                                                                                                                                            training or supervision, infliction of emotional distress, failure to provide or enforce adequate or consistent
              a.       the ownership or control of voling stock of the Named Insured resulting in such entity, person or                    corporate policies and procedures, or violation of an individual's civil rights;
                        group owning or controlling more lhan 50% of lhe voting stock of the Named Insured, or                      but only if such Wrongful Employment Practice relates to an Executive of, an Employee of or an applicant for
              b.        assets of the Named Insured resulting in such entity, person or group owning more than 50% of               employment with an Insured Entity or to an Outside Entity Executive, whether committed directly, indirectly,
                        the total consolidated assets of the Named Insured as of the date of the Named lnsured's most               intentionally or unintentionally. In addition, with respect to any natural person customer or client, Wrongful
                        recent audited consolidated financial statement prior to such acquisition;                                  Employment Practice shall mean only actual or alleged discrimination, sexual harassment or violation of an
      2.     the merger of the Named Insured into another entity such that the Named Insured is not the surviving                   individual's civil rights relating to such discrimination or sexual harassment, whether committed directly, indirectly,
             entity; or                                                                                                             intentionally or unintentionally.
      3.     the consolidation of the Named Insured with another entity.
                                                                                                                             111.   EXCLUSIONS
      Whistleblower Activity means the kind of activity described in Section 806 of the Sarbanes-Oxley Act of 2002, or
      any similar Federal, state, local or foreign statute regardless of whether or not such activity is done by an                 The Insurer shall not be liable to pay Loss under this Policy in connection with that part of any Claim made
      employee protected under such statute or any similar Federal, state, local or foreign statute.                                against the Insured Persons or the Insured Entity:

      Wrongful Act means any actual or alleged error, misstatement, misleading statement, act, omission, neglect or                 1.      Bodily Injury/Property Damage
      breach of duty committed or attempted by:
                                                                                                                                            for any actual or alleged bodily injury (including death), sickness, disease, emotional distress, or mental
      1.     an Executive in his or her capacity as such or any matter claimed against such Executive solely by                             anguish of any person, or damage to or destruction of any tangible property, including loss of use of such
             reason of his or her status as such;                                                                                           damaged or destroyed property, where it is established in a final and non-appealable adjudication by the
      2.     an Employee in his or her capac~y as such, but solely in regard to any:                                                        judge, jury, or arbitrator that such injuries took place. Provided however, that this exclusion shall not apply
             a.       Claim that is also made and continuously maintained against an Executive of an Insured                                to: (i) allegations of emotional distress or mental anguish by a claimant in an Employment Practices
                      Entity;                                                                                                               Claim; (ii) any Non-Indemnified Loss; (iii) a Securities Claim; or, (iv) Corporate Manslaughter Act
             b.       Securities Claim; or,                                                                                                 Defense Costs;
      3.     with respect to any Outside Entity Executive, by such Outside Entity Executive in his or her capacity
             as such or any matter claimed against such Outside Entity Executive solely by reason of his or her                     2.      ERISA or any Similar Act
             status as such; or
      4.     an Insured Entity, but solely in regard to a Securities Claim.                                                                 for any actual or alleged violation of the responsibilities, obligations or duties imposed upon fiduciaries by
                                                                                                                                            ERISA or any similar act;
      Wrongful Act also means a Political Action Wrongful Act and, solely with respect to Insuring Agreement I. 5.,
                                                                                                                                    3       Prior Notice
      Wrongful Act includes a Corporate Manslaughter Wrongful Act by an Insured Entity.
                                                                                                                                            based upon or arising out of:
      Wrongful Employment Practice means any Wrongful Act constituting or relating to:
                                                                                                                                            a.       any Wrongful Act or any matter, fact, circumstance, situation, transaction, or event notice of
      1.     wrongful dismissal or discharge or terminalion of employment, whether actual or constructive;                                           which was made by an Insured and accepted under any directors and officers liability policy of
      2.     employment-related misrepresentation;                                                                                                   which this Policy is a direct or indirect renewal or replacement; or
      3.     violation of any federal, slate or local laws (whether common-law or statutory) concerning employment or                       b.       any other Wrongful Act whenever occurring, which, together wnh a Wrongful Act described in
             discrimination in employment, including but not limited to the Americans with Disabilities Act of 1992, the                             a. above, would constitute Interrelated Wrongful Acts;
             Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, Title VII of the Civil Rights Act
             of 1964 and the Civil Rights Act of 1866;                                                                              4.      Prior or Pending
      4.     sexual harassment or other workplace harassment including without limitation offensive, intimidating,
             coercive or unwelcome advances, contact or communication or bullying;                                                          based upon or arising out of or constituting any civil, criminal, administrative or regulatory proceeding,
      5.     wrongful deprivation of career opportunity, failure to grant tenure, demotion, or failure to employ or                         investigation or arbitration against any of the Insureds which was pending on or prior to the Prior or
             promote;                                                                                                                       Pending Date set forth in Item 8 of the Declarations for the same or essentially the same fact,
      6.     employment-related wrongful reference, fraudulent inducement, or adverse change in terms, conditions or                        circumstance, situation, transaction or event underlying or alleged in such civil, criminal, regulatory or
             status of employment;                                                                                                          adm inistratlve proceeding, investigation or arbitration;
      7.     wrongful discipline;
      8..    retaliation;                                                                                                           5.      Illegal Profits/Deliberate Acts
      9.     negligent evaluation of employees;
      10     failure to adopt adequate workplace or employment policies and procedures;                                                     for:
      11.    employment-related defamation, humiliation or invasion of privacy; or



GS..36982XX (08-16)                                                                                                          GS..36982XX (08-16)
Pcge9                                                                                                                        Page 10


                                                ©CNA All Rights Rese"Ved                                                                                                      ©CNA All Rights Reserved




                                                                Case 2:18-cv-02034-LA Filed 12/28/18 Page 7 of 15 Document 1-1
                                                                                                JOY GLOBAL INC.                                                                                                                JOY GLOBAL INC.
                                                                                 MANAGEMENT LIABILITY SOLUTIONS                                                                                                 MANAGEMENT LIABILITY SOLUTIONS

             a.        the gaining of any personal financial profit, remuneration or financial advantage to which such
                       Insured was not legally entitled; or                                                                                d.       any Claim brought against an Insured Person in a Foreign Jurisdiction that is not a Common
             b.        the committing of any deliberate fraudulent or deliberate criminal act by such Insured;                                      Law Country.

             if established in a final non-appealable adjudication in the underlying proceeding; provided that this                        e.       any Claim brought by the Insured Entity after a Takeover of such Insured Entity against a past
             exclusion not apply to Defense Costs. Solely with respect to paragraph b. above, with respect to any act                               Executive who is not currently serving in any capacity for the Insured Entity (including in the
             or omission which is treated as a criminal violation in a Foreign Jurisdiction but that is not treated as a                            capacity as a consultant) at the time such Claim is made against such Executive; or
             criminal violation in the United States of America, the imposition of a criminal fine or other criminal
             sanction in such Foreign Jurisdiction will not, by itse~. be conclusive proof that a deliberate criminal or            8.    Political Action Wrongful Acts
             deliberate fraudulent act occurred.
                                                                                                                                          solely with respect to   a Political Action   Claim:
             Paragraph a. does not apply to that portion of Loss attributable to violations of Section, 11, 12 or 15 of
             the Securities Act of 1933 in a Securities Claim or to any Securities Claim arising out of an Initial Public                 a.        for libel or slander;
             Offering or any follow-on Public Offering or Private Placement Offering of securities of the Insured Entity;                 b.        tor any Political Action Wrongful Act if a final non-appealable adjudication in such Political
                                                                                                                                                    Action Claim establishes that such Insured Person is adjudged to have knowingly and willfully
             Paragraph b. does not apply to any director of the Insured Entity who is not now and never has been an                                 violated the Federal Election Campaign Act of 1971, Chapters 95 and 96 of the Internal Revenue
             officer or employee of any Insured Entity.                                                                                             Code of 1954 or any similar statutory law of the United States of America or any state or
                                                                                                                                                    jurisdiction;
              For purposes of determining the applicability of this Exclusion:                                                            c.        for any Political Action Wrongful Act committed in the Insured Persons' capacities as
                                                                                                                                                    fiduciaries as defined in ERISA or Any Similar Act for any Pension, Profit Sharing or We~are
                       the facts pertaining to and knowledge possessed by any Insured Person shall not be imputed to                                 Plan(s) of an Insured Entity; or
                       any other Insured Person; and                                                                                      d.         by or on behalf of, or for the benefit of the Political Action Committee.
             ii.       only facts pertaining to and knowledge possessed by any past, present or future Named
                       Executive Officer shall be imputed to the Insured Entities.                                           IV.    LIMIT. OF LIABILITY/R,EU,NT!ON/FAILURE TO INDE.MNIFY

       6.    Wrongful Acts of Executives of other Entities                                                                          1.     Aggregate Limit of Liability

             for any Wrongful Act by such Insured Person while serving in the capacity, or solely by reason of their                      The Limit of Liability stated in Item 6 a. of the Declarations is the aggregate limit of the Insurer's liability for
             status, as a director, officer, trustee, governor, manager, employee or similar position in any entity, other                all Loss under this Policy arising out of all Claims first made against Insureds during the Policy Period
             than an Insured Entity, a Political Action Committee or an Outside Entity.                                                   and the Extended Reporting Period (if applicable). The Limit of Liability for the Extended Reporting Period
                                                                                                                                          shall be part of and not in addition to the Limit of Liability for the Policy Period. Further, a Claim which is
       7.     Insured Entity vs. Insured                                                                                                  made subsequent to both the Policy Period and the Extended Reporting Period (if applicable) and which
                                                                                                                                          pursuant to Section VI. is considered made during the Policy Period or Extended Reporting Period shall
              by or on behalf of any Insured Entity against any Insured, provided, however, that this Exclusion shall                     also be subject to the one aggregate Limit of Liability stated in Item 6 a. of the Declarations.
              not apply to:
                                                                                                                                          Defense Costs are part of Loss and as such are subject to the Limit of Liabil'ityfor Loss.
              a.       any Shareholder Derivative Demand or Shareholder Derivative Suit provided that such
                       Shareholder Derivative Demand or Shareholder Derivative Suit is brought and maintained                       2.     Shareholder Derivative Demand Investigation Costs and Books and Records Costs Sub-Limit of
                       solely by persons acting independent of and without the solicitation, assistance, active                            Liability
                       participation or intervention of the Insured Entity or an Executive (unless such solicitation,
                       assistance, participation or intervention is Whistleblower Activity);                                               The Limit of Liability stated in Item 6 b. of the Declarations is the aggregate sublimit of the Insurer's
                                                                                                                                           liability tor all Shareholder Derivative Demand Investigation Costs arising out of all Shareholder
              b.       any Defense Costs which constitute Loss incurred by the Insured Person under Insuring                               Derivative Demands, and all Books and Records Costs arising out of all Books and Records
                       Agreement 1;                                                                                                        Demands, first made during the Policy Period and the Extended Reporting Period (if applicable). Such
                                                                                                                                           sublimit shall be part of and not in addition to the aggregate limit of liability stated in Item 6 a. of the
              c.       any Claim if the Insured Entity is the subject of a bankruptcy case or other insolvency                             Declarations. Further, a Shareholder Derivative Demand or Books and Records Demand which is
                       proceeding (or the equivalent in a Foreign Jurisdiction), provided this paragraph c. shall apply                    received by the Insured Entity subsequent to both the Policy Period and the Extended Reporting Period
                       (and this exclusion 7. shall not apply) to any Claim brought by the Insured Entity as a debtor-in-                  (if applicable) and which pursuant to Section VI., paragraph 2. or 3. is considered made during the Policy
                       possession only if such Claim: (i) is against an Insured Person who is no longer acting in his or                   Period or Extended Reporting Period shall also be subject to the sublimit stated in Item 6 b. of the
                       her capacity as an Insured Person at the time such Claim is brought; (ii) is brought after the                      Declarations and further subject to the aggregate limit of liability stated in Item 6 a. of the Declarations.
                       Named Insured has replaced its chief executive officer, chief financial officer and chairman of the
                       board (or equivalent positions); and (iii) is not brought, controlled or materially assisted by any          3.     Corporate Manslaughter Investigation Costs Sub-Limit of Liability
                       individual set forth in paragraph (ii) above, unless such assistance is Whistleblower Activity; or

GS...36982XX (08-16)                                                                                                         GS...36982XX (08-16)
Pa;ie 11                                                                                                                     Pa;ie 12

                                                ©CNA All Righls Resave:::I                                                                                                    ©CNA All Rigtts ResE1Ved




                                                                 Case 2:18-cv-02034-LA Filed 12/28/18 Page 8 of 15 Document 1-1
                                                                                             JOY GLOBAL INC.                                                                                                                 JOY GLOBAL INC,
                                                                              MANAGEMENT LIABILITY SOLUTIONS                                                                                                  MANAGEMENT LIABILITY SOLUTIONS

           The Limrt of Liability stated in Item 6 c. of the Declarations is the aggregate sublim.,t of the Insurer's        V.     SElJLEMENT/DEFENSE Of CLAIMS/ALLOCATION O.F LOSS/ADVAt,ICEMENT OF IJEFENSE COSTS
           liability for all Corporate Manslaughter Act Defense Costs arising out of all Claims first made against
           Insured Entity during the Policy Period and the Extended Reporting Period (if applicable). The                           1.       Settlement/Insurer's Consent
           Corporate Manslaughter Act Defense Costs Insuring Agreement sublimit shall be part of and not in
           addition to the aggregate limrt of liability stated in Item 6 a. of the Declarations. Further, a Claim which is                   The Insureds shall not admit or assume any liabilrty, consent to any judgment, agree to any settlement or
           first made against the Insured Entity subsequent to both the Policy Period and the Extended Reporting                             make any settlement offer without the Insurer's prior consent, such consent not to be unreasonably
           Period (if applicable) and which pursuant to Section VI., paragraph 2. or 3. is considered made during the                        wrthheld or delayed. The Insurer shall not be liable for any Loss incurred by an Insured to the extent the
           Policy Period or Extended Reporting Period shall also be subject to the Corporate Manslaughter Act                                Loss resutts from such Insured admitting liability, consenting to any judgment, agreeing to any settlement
           Defense Costs Insuring Agreement sublimit and further subject to the aggregate limit of liability stated in                       or making any settlement offer without the Insurer's prior consent. The Insureds agree that they shall not
           Item 6 a. of the Declarations.                                                                                                    knowingly take any action while a Claim is pending which increases the Insurer's exposure for Loss
                                                                                                                                             under this Policy.
     4.    Retention
                                                                                                                                             Notwithstanding the above, if the Insureds are able to settle all Claims which are subject to a single
           The Insurer shall only be liable for the amount of Loss arising from each Claim which is in excess of the                         Retention tor an aggregate amount, including Defense Costs, not exceeding such Retention, the
           applicable Retention amount stated in Item 7 of the Declarations. The Retention amount shall apply to                             Insurer's consent shall not be required for the settlement of such Claims.
           Loss arising tram each Claim and tram all Claims alleging the same Wrongful Act or Interrelated
           Wrongful Acts. The Insurer will have no obligation to pay all or any portion of any applicable retention.                2.       Defense of Claims
           No retention applies with respect to Non-Indemnified Loss.
                                                                                                                                             The Insureds and not the Insurer have the duty to defend Claims. The Insurer shall be entitled to
            No retention shall apply to a Shareholder Derivative Demand or Books and Records Demand covered                                  effectively associate in the defense and the negotiation of any settlement of any Claim that involves or
            under Insuring Agreement 4 and no retention shall apply to a Claim covered under the Corporate                                   appears reasonably likely to involve the Insurer.
            Manslaughter Defense Costs Insuring Agreement I. 5.
                                                                                                                                    3.       Allocation of Loss
     5.     Failure or Refusal to Indemnify/Presumptive Indemnification
                                                                                                                                             If a Claim made against the Insureds includes both covered and uncovered matters or if a Claim is made
            a.      tf for any reason an Insured Entity fails or refuses to advance, pay or indemnify covered Loss of                        against Insureds who are extended coverage therefor and others (including the Insured Entity for
                    an Insured Person within the applicable Retention, if any, then the Insurer shall advance such                           Claims other than Securities Claims) who are not extended coverage therefor, the Insureds agree that
                    amounts on beha~ of the Insured Person until either an Insured Entity has agreed to make                                 there must be an allocation between insured and uninsured loss. The Insureds and the Insurer shall exert
                    such payments, or the Retention has been satisfied. In no event shall any such advancement by                            their best efforts to agree upon a fair and proper allocation between insured and uninsured loss.
                    the Insurer relieve any Insured Entity of any duty it may have to provide advancement, payment
                    or indemnification to any Insured Person.                                                                       4.       Conditions for Advancement of Defense Costs

                    Advancement, payment or indemnification of Loss of an Insured Person by an Insured Entity                                The Insurer, on beha~ of the Insureds, shall advance Defense Costs no later than thirty (30) days after
                    shall only be deemed failed or refused to the extent such advancement, payment or                                        the receipt by the Insurer of itemized defense bills in excess of the applicable Retention. However,
                    indemnification is not provided, or agreed to be provided, or acknowledged by and collectible                            advancement of Defense Costs shall be subject to the following conditions:
                    from an Insured Entity. Any payment or advancement by the Insurer within an applicable
                    Retention shall apply towards the exhaustion of the applicable Limit of Liability.                                       a.       IT the Insureds and the Insurer agree on an allocation of insured and uninsured Defense Costs,
                                                                                                                                                      the Insurer shall advance the amount of insured Defense Costs;
                    "Fails" or "failed", as used herein, means an Insured Person requested in writing that the                               b.       if the Insureds and the Insurer cannot, after exerting their best efforts, agree on an allocation of
                    Insured Entity advance, pay or indemnify an Insured Person for Loss and such advancement,                                         insured and uninsured Defense Costs, the Insurer then shall advance the percentage of
                    payment or indemnrfication has not been provided by, agreed to be provided by or acknowledged                                     Defense Costs which the Insurer states to be fair and proper until a different allocation is agreed
                    as an obligation by the Insured Entity within 30 days of such request. "Refuses" or "refused", as                                 upon or determined pursuant to the provisions of this Policy and applicable law;
                    used herein, means that an Insured Entity gave written notice to the Insured Person that rt                              c.       the Insureds shall repay to the Insurer, severally according to their respective interests, any
                    would not honor his or her request to pay, advance or indemnify for Loss.                                                         Defense Costs finally established not to be insured under this Policy; and
                                                                                                                                             d.       any allocation or advancement of Defense Costs shall not apply to or create any presumption
            b.      The Insured Entity agrees to indemnify the Insured Persons for Loss or to advance Defense                                         with respect to the allocation of other Loss.
                    Costs to the fullest extent permitted by law. If the Insurer pays any amount as set forth in
                    paragraph a. above, then the Insured Entity shall reimburse the Insurer for such amounts within          VI.        REPORTING/DATE OF CLAIM/INTERRELATED CLAIM CLAUSE
                    the applicable retention and such amounts shall become immediately due and payable as a direct
                    obligation of the Insured Entity to the Insurer. The failure of an Insured Entity to perform any of                 1.   Notice of Claim
                    its obligations to indemnrfy the Insured Persons or advance Defense Costs under this Policy
                    shall not impair the rights of an Insured Person under this Policy.                                                      The Insureds shall give written notice to the Insurer of a Claim, other than an Inquiry, as soon as
                                                                                                                                             practicable or within sixty (60) days, whichever is longer, after the Named lnsured's General Counsel or

G&369B2XX (08-16)                                                                                                            G&369B2XX (08-16)
P,:ge 13                                                                                                                     P,:ge 14


                                             ©CNA All Rights Reserved                                                                                                          ©CNA All Rights Reserved




                                                             Case 2:18-cv-02034-LA Filed 12/28/18 Page 9 of 15 Document 1-1
                                                                                             JOY GLOBAL INC.                                                                                                                JOY GLOBAL INC.
                                                                              MANAGEMENT LIABILITY SOLUTIONS                                                                                                 MANAGEMENT LIABILITY SOLUTIONS

             R"lsk Manager (or equivalent positions) first become aware of such Claim, but in no event later than ninety                   receipt thereof by the addressee or one day following the date such notice is sent to the proper address,
             (90) days after lhe end of the Policy Period or the Extended Reporting Period tf applicable or one-                           whichever is earlier, subject to proof of transmittal.
             hundred and eighty (180) days tf the Policy is renewed with the Insurer. Failure to give such notice as
             soon as reasonably practicable shall not invalidate coverage of such Claim, unless the failure to provide      vu:       EXTENDED REPORTING PERIOD
             timely notice has materially prejudiced the Insurer. Provided, the Insurer shall have no obligations under
             this Policy with respect to any Claim until such Claim is reported in accordance with the terms of this                  1.   Optional Extended Reporting Period
             Policy.
                                                                                                                                           If the Insurer or the Named Insured cancels (other than for non-payment of premium) or non-renews this
             If a Claim arises out of the same actual or alleged facts or circumstances that gave rise to an Inquiry (a                    Policy, the Insured shall have the right to purchase, upon payment of an additional premium determined
             "related Inquiry") previously reported by the Insureds to the Insurer, it is a condition precedent to                         as described in the Declarations, an extension of this Policy for:
             coverage for such Claim that it be separately reported to the Insurer as set forth in the preceding
             paragraph. Such Claim shall be deemed to have been first made at the time such related Inquiry was first                      a.      Claims first made;, or
             noticed to the Insurer.                                                                                                       b.      circumstances reported to the Insurer pursuant to Paragraph VI. 2,

             If a Claim arises out of a related Inquiry which was not reported to the Insurer, such Claim shall be                         during such Extended Reported Period, and provided further that such Claim or circumstance must arise
             subject to the reporting requirements of the first paragraph of this subsection, and the Insureds' decision                   out of a Wrongful Act commnted before the earlier of the end of the Policy Period or the effective date of
             not to report such related Inquiry shall not invalidate or adversely impact coverage for said Claim under                     any Takeover.
             Section VI of the Policy.
                                                                                                                                           This period shall be referred to as the Extended Reporting Period.
      2.     Notice of Circumstance
                                                                                                                                      2.    Payment of Extended Reported Period Premium
             If during the Policy Period or Extended Reporting Period, the Insureds first become aware of any facts
             or circumstances which may reasonably be expected to give rise to a Claim and during such Policy                              As a condition precedent to the right to purchase the Extended Reporting Period, the total premium for
             Period or Extended Reporting Period gives wr~ten notice to the Insurer of:                                                    this Policy must have been paid. The right to purchase the Extended Reporting Period shall end unless
                                                                                                                                           the Insurer receives written notice of the lnsured's election to purchase the Extended Reporting Period
             a.       the Wrongful Act allegations anticipated as the basis of the potential Claim and the names of                        and full payment of the premium for such period within 60 days after the end of the Policy Period.
                      any potential claimants;
             b.       the general identity of the class of Insureds allegedly responsible for such Wrongful Act,                      3.   Non-Cancelable/Premium Fully Earned
             c.       the consequences which have resulted or may result from such Wrongful Act,
             d.       the nature of the potential monetary damages or non-monetary relief which may be sought in                           If the Extended Reporting Period is purchased, it ls non-cancelable and the entire premium shall be
                      consequence of such Wrongful Act, and                                                                                deemed fully earned at its commencement wnhout any obligation by the Insurer to return any portion
             e.       the circumstances by which Insureds first became aware of such facts or circumstances;                               thereof.

             then any Claim otherwise covered pursuant to this Policy which is subsequently made and which arises                     4.   No Separate Limit
             out of such facts or circumstances shall be deemed to have been first made against the Insured and
             reported to the Insurer by the Insureds at the time such written notice was received by the Insurer. No                       There is no separate or additional Limit of Liability for the Extended Reporting Period.
             coverage is provided for fees and expenses incurred prior to the time such notice results in a Claim.
                                                                                                                            VIII. ,   CANCELLATICIN
      3.     Interrelated Claims
                                                                                                                                      1.   Insurer's Right to Cancel
             More than one Claim involving the same Wrongful Act or Interrelated Wrongful Acts shall be
             considered as one Claim which shall be deemed to have been first made on the earlier of:                                      The Insurer shall not cancel this Policy except for non-payment of any premium when due. The Insurer
                                                                                                                                           shall provide to the Named Insured written notice of such cancellation stating when, not less than 15
             a.       the date on which the earliest such Claim was first made, or                                                         days thereafter, such cancellation shall be effective, except that non-payment of premium due at inception
             b.       the first date valid notice was given by the Insureds to the Insurer under this Policy or under any                  of this Policy will result in the Policy being cancelled effective as of the inception date.
                      prior policy of any Wrongful Acti fact, circumstance, situation, event or transaction which
                      underlies any such Claim.                                                                                       2.   Named lnsured's Right to Cancel

      4.     To Whom Notices are Sent                                                                                                      The Insureds grant the exclusive authority to cancel this Policy to the Named Insured. The Named
                                                                                                                                           Insured may cancel this Policy by providing the Insurer written notice stating when thereafter such
             The Insureds shall give written notice (including via electronic mail} to the Insurer under this Policy as                    cancellation shall be effective. The mailing or delivery of such notice shall be sufficient. However, the
             specified in Item 4 of the Declarations. Notice shall be deemed to be received and effective upon actual                      premium for this Policy shall be deemed fully earned at the inception of this Policy.


GS..36982XX (08-16)                                                                                                         GS..36982XX (08-16)
Pa;ie 15                                                                                                                    Pa;ie 16


                                              ©CNA All Rights Reserved                                                                                                       ©CNA All Rights Reseved




                                                             Case 2:18-cv-02034-LA Filed 12/28/18 Page 10 of 15 Document 1-1
                                                                                                 JOY GLOBAL INC.                                                                                                                    JOY GLOBAL INC.
                                                                                  MANAGEMENT LIABILITY SOLUTIONS                                                                                                     MANAGEMENT LIABILITY SOLUTIONS

IX.   TERRITORY
                                                                                                                                           2.      Any coverage under this Policy for Claims against any Insured Person while acting as an Outside
       Coverage shall apply to Claims made and Wrongful Acts committed worldwide.                                                                  Entity Executive shall be specifically excess of any insurance and/or indemnification available to such
                                                                                                                                                   Outside Entity Executive from the Outside Entity.
       If permitted by applicable law, when determining coverage under this Policy for Loss from that portion of any
       Claim maintained in a Foreign Jurisdiction or to which the law of a Foreign Jurisdiction is applied, the Insurer          XII.     · ESTATES; L:EGALREPRESENJATIVE.S.ANDSPOUSES
       shall apply to such Claim the terms and conditions of this Policy, as amended to include the terms and conditions
       of the Foreign Policy in such Foreign Jurisdiction that are more favorable to Insureds in the Foreign                               The estates, heirs, legal representatives, assigns, trusts, estate planning vehicles, spouses and any Domestic
       Jurisdiction. However, this paragraph shall not apply to: (i) any provision of any Foreign Policy addressing                        Partner of Insured Persons shall be considered Insureds under this Policy; provided, however, coverage is
       limits of liability, retentions, other insurance, non-renewal, duty to defend, defense within or without limits, taxes,             afforded to such estates, heirs, legal representatives, assigns, trusts, estate planning vehicles and spouses only
       conformance to law or excess liability coverage or, any claims made provisions, and (ii) any endorsement to this                    for a Claim arising solely out of their status as such and, in the case of a spouse or Domestic Partner, where
       Policy that excludes or limits coverage for specific events or litigation or that specifically states that it will have             such Claim seeks damages from marital community property, jointly held property or property transferred from
       worldwide effect.                                                                                                                   the Insured Person to the spouse or Domestic Partner. No coverage is provided for any act, error or omission
                                                                                                                                           of an estate, heir, legal representative, assign, !rust, estate planning vehicle, spouse or Domestic Partner. All
       Any Loss covered under Insuring Agreement 1 which is incurred by an Insured Person in a Foreign                                     terms and conditions of this Policy, including without Jim itation the Retention, applicable to Loss incurred by the
       Jurisdiction shall, to the extent permissible under applicable law, be paid to such Insured Person in a                             Insured Person shall also apply to Joss incurred by such estates, heirs, legal representatives, assigns, trusts,
       jurisdiction mutually acceptable to such Insured Person and the Insurer.                                                            estate planning vehicles, spouses and Domestic Partners.

X.    ·APPLICATION                                                                                                               XIII..    NO AC]lOl>l AGAINST INSURER

       The Application shall be considered as a separate application for each of the Insured Persons. Under no                             No person or organization shall have any right under this Policy to join the Insurer as a party to any Claim against
       circumstances shall the coverage provided by this Policy under Insuring Agreement 1. be deemed void, whether                        the Insureds to determine the Insureds' liability, nor shall the Insurer be impleaded by the Insureds or their legal
       by rescission or otherwise, once the premium has been paid.                                                                         representatives in any such Claim.

       With respect to the Application, knowledge possessed by any Insured Person or by any Insured Entity shall                 xiv:.     ASSJGNMENJOF INTEREST
       not be imputed to any other Insured Person.
                                                                                                                                           Assignment of interest under this Policy shall not bind the Insurer unless the Insurer's consent to such assignment
       The Insurer has relied upon the accuracy and completeness of the statements, information and representations                        is endorsed to this Policy.
       contained in the Application. All such statements, information and representations are the basis of this Policy
       and are to be considered as incorporated into and constituting a part of this Policy.                                     XV.       COVERAGE FOR NEW SUBSfDIARIES

       If the statements, information and representations in the Application were not complete and accurate as of the                      1.      If, after the effective date of this Policy the Insured Entity first has Management Control of any entity,
       date of the Application and such incomplete or inaccurate disclosure materially affected either the acceptance of                           then such entity and any subsidiaries, directors, officers, trustees, Managers or employees of such entity
       the risk or the hazard assumed by the Insurer under this Policy, then the Insurer shall have the right to void                              who otherwise would thereby become an Insured shall be covered under this Policy, subject lo its terms
       coverage ab initio:                                                                                                                         and conditions, provided that if the Iola! assets (as reflected in the most recent audited consolidated
                                                                                                                                                   financial statements of such entity and the lnsu red Entity) exceed twenty-five percent (25%) of the
       1.       under Insuring Agreement 2, with respect to Jhe Insured Entity to the extent it indemnifies any Insured                            combined total assets of all Insured Entities, as of the inception date of this Policy, then such entity shall
                Person who knew as of the effective date of this Policy the facts that were misrepresented or omitted;                             be insured under this Policy for a period of 90 days from the effective date of Management Control or
                                                                                                                                                   until the termination of this Policy, whichever is earlier. Coverage shall continue beyond such 90 day
       2.       under Insuring Agreements 3., 4. and 5. with respect to the Insured Entity if any Named Executive                                  period only if the Insurer, at its sole option upon submission of such infonnation as the Insurer may
                Officer knew as of effective date of this Policy the facts that were misrepresented or omitted.                                    require, and payment of any additional premium or amendment of the provisions of this Policy, agrees to
                                                                                                                                                   provide coverage for such entity and its subsidiaries, director, officers, trustees, Managers or employees.
       The foregoing applies even if the Insured Person did not know that such inaccurate or incomplete disclosure had
       been provided to the Insurer or included within the Application.                                                                    2.      There shall be no coverage under this Policy for any Wrongful Act by such entity, or by any persons or
                                                                                                                                                   enftties considered to be Insureds pursuant to Section XV.1 above, where such Wrongful Act occurred
xi:    OTHER INSURANCE                                                                                                                             before the date the Insured Entity first has such Management Control.

       1.       If any Loss resulting from any Claim is insured under any other insurance, this Policy shall apply only as       XVI.      .CHAN.GE OF STATUS. OF INSUREDS
                excess over any other valid and collectible insurance unless such other insurance is (i) a personal liability
                or personal umbrella policy, or (ii) written only as specific excess insurance over the Jim it of liability                1.      Takeover of the Named Insured
                provided by this Policy. This Policy shall specifically be excess of any other valid and collectible insurance
                pursuant to which any other insurer has a duty to defend a Claim for which this Policy may be obligated                            In the event of a Takeover of the Named Insured, coverage under this Policy shall continue until this
                to pay Loss.                                                                                                                       Policy is otherwise terminated, but only with respect to Claims for Wrongful Acts occurring before the

 GS..36982XX (08-16)                                                                                                             GS..36982XX (OB-16)
 Pa;Je 17                                                                                                                        Pa;Je 18

                                                  ©CNA All Rigtts Reserve::l.                                                                                                        ©CNA AU Rights RESerVed.




                                                                  Case 2:18-cv-02034-LA Filed 12/28/18 Page 11 of 15 Document 1-1
                                                                                                  JOY GLOBAL INC.                                                                                                                     JOY GLOBAL INC.
                                                                                   MANAGEMENT LIABILITY SOLUTIONS                                                                                                      MANAGEMENT LIABILITY SOLUTIONS

               effective date of the Takeover. unless (i) the Insurer is notified in writing of the Takeover prior to the         XX. · CHANGES
               Takeover effective date and agrees in writing to provide coverage for Wrongful Acts occurring on or after
               such effective date, and (ii) the Named Insured accepts any special terms, conditions and exclusions and                    Notice to or knowledge possessed by any agent or other person acting on behalf of the Insurer shall not effect a
               pays any addrtional premium charge required by the Insurer. This Policy may not be canceled after the                       waiver or a change in any part of this Policy or stop the Insurer from asserting any right under the provisions of
               effective date of the Takeover and the entire premium for this Policy shall be deemed earned as of such                     this Policy, nor shall the provisions be waived or changed except by written endorsement issued to form a part of
               effective date unless the Extended Reporting Period is purchased in which case the pro-rata unearned                        this Policy.
               premium shall be returned to the Insured.
                                                                                                                                  XX!;°.   COMPANYAUTHORiiATIQN
        2.     Cessation of Subsidiary
                                                                                                                                           The Insureds agree that the Named Insured will act on behalf of the Insureds with respect to giving of all notice
               If any organization ceases to be a Subsidiary before or during the Policy Period, coverage under this                       to the Insurer (except notices provided in Section Vl.1 or 2), the receipt of notices from the Insurer, the payment of
               Policy for such Subsidiary and its Insureds shall continue until this Policy is otherwise terminated, but                   the premiums, the receipt of any return premiums that may become due under this Policy, and the agreement to
               only with respect to Claims for Wrongful Acts by such Subsidiary and its Insureds occurring before the                      and acceptance of endorsements.
               effective date of such cessation, unless (i) the Insurer is notified in writing of such cessation prior to the
               effective date thereof and agrees in writing to provide coverage for Wrongful Acts occurring on or after           XXII.    ENTIRE AGREEME_l'IT
               such effective date, and (ii) the Insured Entity accepts any special terms, condrtions and exclusions and
               pays any additional premium charge required by the Insurer.                                                                 The Insureds agree that this Policy, including the Application and any materials submitted or required to be
                                                                                                                                           submitted therewith, and any written endorsement attached, constitute the entire contract existing between them
XVI!.   ASSISTANCE AND COOPERATION                                                                                                         and the Insurer or any of its agents relating to this insurance.

        Each Insured shall give the Insurer full cooperation and shall furnish the Insurer with copies of reports,                XXIII.   BANKRUPTCY
        investigations, pleadings, and all related papers, and such other information, assistance and cooperation as the
        Insurer may reasonably request. The Insureds shall do nothing which in any way increases the Insurer's                             Bankruptcy or insolvency of any Insured Entity or any Insured Person shall not relieve the Insurer of any of its
        exposure under this Policy or in any way prejudices the Insurer's potential or actual rights of recovery. The failure              obligations hereunder.
        of any one Insured to comply with this Section XVII. shall not impair the rights of any other Insured Person
        under this Policy. In no event, however, shall the Insurer contend that an Insured Person's assertion of his or                    Coverage provided under this Policy is intended to protect and benefit the Insured Persons. Further, if a
        her Fifth Amendment privilege breaches the Insured Person's duty to cooperate with, assist or provide                              liquidation or reorganization proceeding is commenced by the Named Insured and/or any other Insured Entity
        information to the Insurer.                                                                                                        (whether voluntarily or involuntarily) under Title 11 of the United States Code (as amended), or any similar state,
                                                                                                                                           local or foreign law (collectively "Bankruptcy Law") then, in regard to a covered Claim under this Policy, the
XVIII. · SUBRQGAlJQN AND RECOVERY                                                                                                          Insureds hereby:

        To the extent it pays any Loss, the Insurer shall be subrogated to all the Insureds' rights of recovery therefor,                  1.      waive and release any automatic stay or injunction to the extent rt may apply in such proceeding to the
        including without limitation an Insured Persons' right to indemnification or advancement from the Insured Entity                           proceeds of this Policy under such Bankruptcy Law; and
        but only after the Insureds have been made whole and are fully compensated for Loss. The Insureds shall                            2.      agree not to oppose or object to any efforts by the Insurer or any Insured to obtain relief from any stay or
        execute all papers necessary to secure such rights, including executing any documents necessary to enable the                              injunction applicable to the proceeds of this Policy as a result of the commencement of such liquidation or
        Insurer effectively to bring suit in their name, and shall take no action which impairs the Insurer's rights of                            reorganlzation proceeding.
        subrogation or recovery.
                                                                                                                                  XXIV.    ORDER OF PAYMENTS
        In no event, however, shall the Insurer exercise its rights of subrogation against any Insured under this Policy
        unless the Illegal Profits/Deliberate Acts exclusion applies to such Insured.                                                      If the amount of any covered Loss which is otherwise due and owing by the Insurer under this Policy exceeds the
                                                                                                                                           then-remaining Limit of Liability of this Policy, the Insurer shall pay such Loss (subject to such Limit of Liability) in
        In the event the Insurer recovers amounts it paid under this Policy, the Insurer will reinstate the Limits of Liability            the following priority:
        of this Policy to the extent of such recovery, less its costs incurred in administering and obtaining such recovery.
        The Insurer assumes no duty to seek a recovery of any amounts paid under this Policy. The Insurer, in rts sole                     1.      first, the Insurer shall pay Loss for which coverage is provided under Insuring Agreement 1 of this Policy;
        and absolute discretion, shall determine the amounts of costs it incurred, if any, in administering and obtaining                          then
        such recovery.                                                                                                                     2.      only after payment of Loss has been made pursuant to ·1. above, with respect to whatever remaining
                                                                                                                                                   amount of the Limit of Liability is available after such payment, at the written request of the chief
XIX,    __ NOJICE_S TQ11iE NAMED.JNSURED                                                                                                           executive officer of the Named Insured, the Insurer shall either pay or withhold payment of such other
                                                                                                                                                   Loss for which coverage is provided under Insuring Agreements 2., 3., 4. and 5. of this Policy.
        Any notices to the Named Insured under this Policy shall be provided to the Named Insured at the last known
        address and to its insurance agent or broker. tf properly mailed to the Named Insured at such address, the date                    In the event the Insurer withholds payment pursuant to 2. above, then the Insurer shall at such time and in such
        of mailing shall constitute the date such notice was given.                                                                        manner as shall be set forth in written instructions from the chief executive officer of the Named Insured remit
                                                                                                                                           such payment to an Insured Entity or directly to or on behalf of an Insured Person. The Insurer's liability with

G9-36982XX (08-16)                                                                                                                G9-36982XX (OB-16)
Pa;ie 19                                                                                                                          Pa;ie 20

                                                  ©CNA All Rights Re58Ved                                                                                                             ©CNA All Rigtts Re58Ved




                                                               Case 2:18-cv-02034-LA Filed 12/28/18 Page 12 of 15 Document 1-1
                                                                                                  JOY GLOBAL INC.                                                 TRADE AND ECONOMIC SANCTIONS ENDORSEMENT
                                                                                   MANAGEMENT LIABILITY SOLUTIONS
                                                                                                                                 In consideration of the premium charged, it is understood and agreed, a new condition is added to the Policy as follows:
         respect to any such delayed Loss payment shall not be increased, and shall nol include any inlerest, on account
         of such delay.                                                                                                          This Policy does not provide coverage for Insureds, transactions or that part of loss that is uninsurable under the laws or
                                                                                                                                 regulations of the United States concerning trade or economic sanctions.
         The bankruptcy or insolvency of any Insured Entity or any Insured Person shall not relieve the Insurer of any of
         its obligations to prioritize payment of covered Loss under this Policy pursuant to this Section.

XY..V.   HEADINGS
                                                                                                                                 All other terms and condilions of the Policy remain unchanged.
         The descriptions in the headings of this Policy are solely for convenience, and fonm no part of the terms and
         conditions of coverage.                                                                                                 This endorsement, which fonms a part of and is for attachment to the Policy issued by the designated Insurers, takes
                                                                                                                                 effect on lhe effective date of said Policy at the hour stated in said Policy, unless another effective date is shown below,
XXVI.    VALUATION                                                                                                               and ex ires concurrent! with said Polic .

         All premiums, limits, retentions, Loss and other amounts under this policy are expressed and payable in United
         States of America currency. If any judgment, settlement or any part of Loss is expressed or calculated in any
         other currency, payment of such Loss due under this Policy will be made in the currency of the United States of
         America, at the rate of exchange published in The     wau  Street Journal on the date the Insurer's obligation to pay
         such Loss is established, or, if not published on that date, on the date of next publication.

XXVU. :.STATE. AM ENDATO~Y INCONSISTEt-lCY

         In the event there is an inconsistency between a state amendatory endorsement attached to this Policy and any
         term or condition of this Policy, then, where permilted by law, the Insurer shall apply those terms and conditions of
         either the amendatory endorsement or this Policy which are more favorable to lhe Insured.

IN WITNESS WHEREOF, the Insurer has caused this Policy to be executed by its Chairman and Secretary, but this
Policy shall not be binding upon us unless completed by the attachment of the Declarations.

           Chairman                                                                 Secretary




GS.36982XX (08-16)                                                                                                               GSL7132XX (6-10)                                                                           Policy No:    287049801
Pa;ie 21                                                                                                                         Page 1                                                                              Endorsement No:      1
                                                                                                                                 Columbia Casualty Company                                                             Effective Date:    07/31/2016
                                                                                                                                 Insured Name: Joy Global Inc.
                                                   ©CNA All Righl.s Resave:t                                                                                                         © CNA AU Rights Reserved




                                                                  Case 2:18-cv-02034-LA Filed 12/28/18 Page 13 of 15 Document 1-1
                                            SERVICE OF SUIT ENDORSEMENT
                                                                                                                                                                                   JOY GLOBAL INC.
Wherever used in this endorsement Named Insured means the first person or entity named on the declarations page.                                                             RUN OFF PERIOD ENDORSEMENT

In consideration of the premium paid for this Policy, it is agreed that the following provision is added to the Policy:          It is understood and agreed that if there is a Takeover of the Named Insured during the Policy Period, either directly or
                                                                                                                                 indirectly, by Komatsu Ltd, then in consideration of an additional premium paid in the amount of $236,250.00 (heceafter
SERVICE OF SUIT                                                                                                                  "Run-Off Period Premium") the Policy shali be amer,ded as follows.

Pursuant lo any statute of any state, terrrtory or district of the United States which makes provision therefore, the Insurer           The section entitled EXTENDED REPORTING PERIOD and the section entitled CANCELLATION are                          deleted
hereby designates the Superintendent, Commissioner or Director of Insurance or other officer specified for that purpose in              in their <:ntirety and are replaced with the following new section:
the statute, or his successor or successors in office, as its true and lawful attorney upon whom may be served any lmvful
process in any action, suit or proceeding instituted by or on behaW of th·e Named Insured or any beneficiary hereunder                           RUN-OFF PERIOD
arising out of this contract of insurance, and hereby designates the below-named as the person to whom the said officer is
authorized to mail such process or true copy thereof.                                                                                            1.      Run-Off Period

Service of process in such suit shall be made upon:                                                                                                      This Policy shall be extended for a period commencing on the effective date of the Takeover of
                                                                                                                                                         the Named Insured by Komatsu Ltd and expiring six (6) years thereafter (hereinafter the "Run-
                                                       General Counsel                                                                                   Off Period"), but only with respect to:
                                                 Columbia Casualty Company
                                                     333 S. Wabash Ave.                                                                                  a.       Claims first made against the Insureds during the Run-Off Period for any actual or
                                                      Chicago, IL 60604                                                                                           alleged:

and in any suit instituted against such person upon this policy, the Insurer will abide by the final decision of such court or                                             Wrongful Act occurring prior to the effective date of such Takeover; or
of any appellate court in the event of an appeal.
                                                                                                                                                                  ii.      Wrongful Act occurring after the effective date of such Takeover, which,
The General Counsel is authorized and directed to accept service of process on behaW of the Insurer in any such suit and,                                                  together with a Wrongful Act described in i. above, would constitute
upon the recuest of the Named Insured, to give a written undertaking to the Named Insured that he will enter a general                                                     Interrelated Wrongful Acts (such Wrongful Act shall be deemed first
appearance upon the Insurer's behalf in the event such suit shall be instituted.                                                                                           committed or first attempted on the date of the earliest or the first Interrelated
                                                                                                                                                                           Wrongful Act); or

All other terms and conditions of the Policy remain unchanged.                                                                                           b.       Inquiries first made against the Insureds during the Run-Off Period;

This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes                                     and otherwise covered pursuant to the terms, conditions and restrictions of this Policy.
effect on the effective date of said Policy at the hour stated in said Policy, unless another effective date is shown below,
and ex ires concurrent! with said Polic .                                                                                                        2.      Payment of Premium

                                                                                                                                                         As a condrtion precedent to coverage during the Run-Off Period, the total premium for this Policy
                                                                                                                                                         and the additional Run-Off Period Premium must have been paid. Prior to the effective date of the
                                                                                                                                                         Takeover of the Named Insured by Komatsu Ltd the Named Insured shall give notice to the
                                                                                                                                                         Insurer of the scheduled effective date of such Takeover and shall pay to the Insurer the Run-Off
                                                                                                                                                         Period Premium.

                                                                                                                                                 3.      Non-Cancelable/Premium Fully Earned

                                                                                                                                                         The Run-Off Period is non-cancelable and the entire premium shall be deemed fully earned at its
                                                                                                                                                         commencement without any obligation by the Insurer to return any portion thereof.

                                                                                                                                                 4.      No Separate Limit

                                                                                                                                                         There is no separate or additional Limit of Liability for the Run-Off Period.

                                                                                                                                         II.     Wherever the term "Extended Reporting Period" is used in this Policy, it shall be substrtuted with the term
                                                                                                                                                 "Run-Off Period."

                                                                                                                                         Ill     Item 5. of the Declarations is deleted in its entirety.


                                                                                                                                 CNA87129XX (9-16)                                                                                       Policy No:   287049801
CNA74300XX (6-14)                                                                            Policy No:    287049801             Page 1                                                                                        Endorsement No:        3
Page 1                                                                                Endorsement No:      2                                                                                                                      Effective Oate:     07/31/2016
                                                                                                                                 Columbia Casualty Company
Columbia Casualty Company                                                                Effective Date:   07/31/2016
                                                                                                                                 Insured Name: Joy Global Inc.
Insured Name: Joy Global Inc.
                                                     © CNA All Rights Reserved                                                                                                        © CNA All Rights Reserved




                                                                 Case 2:18-cv-02034-LA Filed 12/28/18 Page 14 of 15 Document 1-1
                                                                                                                                                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                                                                                                                   COVERAGE AND CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM


All other terms and conditions of the Policy remain unchanged.                                                                 Wherever used in this endorsement: 1) "We" means the insurer listed on the policy declarations page; and 2) "Your"
                                                                                                                               means the Named Insured listed on the policy declarations page.
This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes
effect on the effective date of said Policy at the hour stated in said Policy, unless another effective date is shown below,   This endorsement modifies insurance provided under "your" policy.
and ex ires concurrentl with said Polic

                                                                                                                               In consideration of the premium charge of $0, rt is agreed as follows:

                                                                                                                               This policy provides coverage for losses arising from "Certified Acts of Terrorism" subject to all other terms and conditions
                                                                                                                               of this policy.

                                                                                                                               tt aggregate insured losses attributable to terrorist acts certified under the federal Terrorism Risk Insurance Act exceed
                                                                                                                               $100 billion in a Program Year (January 1 through December 31) and "we" have met our insurer deductible under the
                                                                                                                               Terrorism Risk Insurance Act, we shall not be liable for the payment of any portion of the amount of such losses that
                                                                                                                               exceeds $100 billion, and in such case insured losses up to that amount are subject to pro rata allocation in accordance
                                                                                                                               with procedures established by the Secretary of the Treasury.

                                                                                                                               "Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in concurrence with the
                                                                                                                               Secretary of State and the Attorney General of the United States, to be an act of terrorism pursuant to the federal
                                                                                                                               Terrorism Risk Insurance Act. The criteria contained in the Terrorism Risk Insurance Act for a "certified act of terrorism"
                                                                                                                               include the following:

                                                                                                                               1.      The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of insurance
                                                                                                                                       subject to the Terrorism Risk Insurance Act; and

                                                                                                                               2.      The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed by an
                                                                                                                                       individual or individuals as part of an effort to coerce the civilian population of the United States or to influence the
                                                                                                                                       policy or affect the conduct of the United States Government by coercion.




                                                                                                                               All other terms and conditions of the Policy remain unchanged.

                                                                                                                               This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes
                                                                                                                               effect on the effective date of said Policy at the hour stated in said Policy and expires concurrently with said Policy unless
                                                                                                                               another effective date is shown below.


                                                                                                                               By Authorized Representative -,-:-:---,--,,--,,---,,..,-,-,,--,---,..-=-:---=-c----c--=--,----------
                                                                                                                               f No sianature is reauired if issued wrth the Policv or if it is effective on the Policv Effective Date)




CNA87129XX (9-16)                                                                                  Policy No:   287049801
Page 2                                                                                      Endorsement No:     3              GSL3842XX (1-08)                                                                             Policy No:   287049801
Columbia Casualty Company                                                                     Effective Date:   07/31/2016     Page 1                                                                               Endorsement No:      4
                                                                                                                               Columbia Casualty Company                                                               Effective Date:   07/31/2016
Insured Name: Joy Global Inc.                                                                                                  Insured Name: Joy Global Inc.
                                                   © CNA All Rights Reserved                                                                                                       © CNA All Rights Reserved




                                                                Case 2:18-cv-02034-LA Filed 12/28/18 Page 15 of 15 Document 1-1
